Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in the Post-Effective Amendment No. 1 to the Registration Statement on FormS-1 (File No. 333-160472) of HepaLife Technologies, Inc. and Subsidiaries (a development stage company) of our report dated March20, 2009, on our audit of the consolidated balance sheets of HepaLife Technologies, Inc. and Subsidiaries as of December31, 2008 and 2007, and the related consolidated statements of operations, stockholders' equity (deficit), and cash flows for the years then ended, and for the period from October21, 1997 (date of inception) to December31, 2008. We also consent to the reference to us under the heading "Experts" in the Registration Statement. /S/ PETERSON SULLIVAN LLP Seattle, Washington
